Title: To George Washington from Amelia County, Va., Citizens, 28 August 1795
From: Citizens of Amelia County, Virginia
To: Washington, George


          
            Sir
            Amelia Virginia Augt 28th 1795
          
          By a numerous & respectable meeting of the Inhabitants Landholders and others of the County of Amelia, Virginia, convened by previous notifycation, at the Court house of the said County, on the 27th day of August 1795 to take into consideration the present Treaty pending between the United States & Great Brittain, am requested respectfully to communicate to you, their unanimous resolves thereupon.
          Resolved 1st That the people of the United States have a right to assemble for the purpose of Expressing their opinion of the

Conduct of those employed in the administration of their Government, & of the tendency of every important public measure.
          Resolved 2ndly That the people in the different Townes in these states who have expressed their sentiments & feelings in disapprobation of the Treaty pending between the United States & Great Brittain have acted in a manner becoming the citizens of a free Govern-ment, & have fully conveyed to the federal Executive, the opinion of the Merchants & Traders on this momentous Subject.
          Resolved 3rdly That it is the duty of the Agricultural part of the union, also to express their sense of the probable effects of an instrument so novel & so comprehensive as this Treaty lately presented to the public: as this meeting conceives it embraces most of the important relatio⟨ns⟩ in which we are placed as Citizens; or in which we stand connected with foreign Nations: and because if it shd be ratified by the President, & submitted to by the People, we would be deprived of many of the most important benefits, resulting from that memorable contest, which terminated in our Independence.
          These Conclusions appear to the members of this meeting, as fair deductions, & as such, will inevitably result from a ratification of this Treaty.
          1st Because the 2nd 3rd 12th 13th 14th 15th & 21st Articles are direct violations of the Constitution so far as the regulations therein respect those matters, which are exclusively vested in the congress by that constitution. viz.
          To lay and collect Taxes, duties, impost &c.
          To regulate commerce with foreign Nations, & among the several States and with the Indian Tribes.
          To establish an uniform rule of Naturalization.
          To define and punish Piracies.
          2ndly Because the 2nd Article authorizes aliens to possess all the benefits of American citizens, if they should choose to become such; & that without complying with the rules prescribed by law; or it establishes a Brittish colony within the limits of the United States with most dangerous privileges, & it gives these advantages to men who have been the chief agents in exciting the Indians to a tedious, bloody; & expensive war, & being our bitter & irreconcileable enemies, they are placed in the most favorable situation imaginable to co-operate in inflicting the

most deadly & irreparable injuries, at some future period, on our Western Frontiers.
          3rdly Because by the 6th Article compensation is to be made out of the public revenue, to Brittish creditors for losses & damages in debts contracted previous to the adoption of the federal Constitution, altho’ immediately after its adoption, Courts were established at a great expence, whose cheif business has consisted in enforcing their Collection, & the Treaty of Peace only stipulated, that there should be no lawful impediment to their recovery; and because by this article new & unheared of powers are given to a tribunal, whose mode of proceeding will be materially, different from any heretofore known in America, excluding juries, & attended with the singular Circumstance of banishing all kind of defence, to any claims which may be sett up, by assuming the payment of debts due from Individuals; & after thus enticing men to the commission of frauds & perjuries for any claims they may establish before a sett of Commissioners, a majority of whom may be probably of the Brittish Nation, payment is to be made out of the Treasury of the United States; by which means a vast addition will undoubtedly be made to the public Debt, which is thus to be encreased at the will of a sett of commissioners, a majority of whom may feel anxious for our political destruction.
          And though this extraordinary concession is made for the supposed infraction of the Treaty of 1783 on the part of America, not the least notice is taken, nor is any compensation provided for the damages sustained by our citizens in being deprived of their Negroes & other property carried off by the Brittish Army, in direct violation of the 7th Article of the said Treaty, tho’ this infraction must have preceded any infraction on the part of America; & thus in this stipulation there is not even the appearance of reciprocity preserved.
          4thly Because in the 17th & some succeeding Articles there is a shameful & most pernicious dereliction of the principle of free ships making free goods, a principle which has been acceded to by many of the powers of Europe, a principle most advantageous to the United States, & which has been carefully attended to in her Treaties with the other Powers of Europe. These Articles we consider as most shameful & pernicious, in as much as they appear calculated to depress the commercial &

agricultural interests of these States, and at the same time operate most cruelly against that gallant people who so generously & effectually afforded us their powerful support, when the armies & fleets of Great Brittain had a near prospect of completing our Subjugation.
          5thly Because there is no redress given for former injuries, nor even a stipulation to prevent a repetition of those injuries in future, to a most useful & meritorious class of our fellow citizens, the Seamen, who have been frequently & wantonly seized, when engaged in their laborious occupation, & torn from their families & dearest connexions, & compelled to serve on board Brittish Ships of war, to assist in plundering their country-men & in endeavouring to enslave a Nation who formerly contributed so much to give freedom to this Country.
          6thly Because the whole Treaty in all its aspects appears to be entirely calculated for the aggrandizement of great Brittain, & the extension of her commerce, to the destruction of American prosperity, & eventually her independence, & to the Abolition of that connection with France which has been formerly so advantageous, & which the members of this meeting still conceive will best conduce to our wealth & population, & to the preservation of the republican form of Government which we yet profess to hold most dear.
          Resolved, therefore, that the members of this meeting are induced by their feelings towards France, which her former magnanimous & essential services to America, & her present arduous struggles have excited by their fears of the numerous evils that would result from a connection so unequal & so close with great Brittain; and by their anxious wishes to preserve unimpaired that temple of liberty & independence which has been reared at such an expense of Blood & treasure, to disapprove the Treaty; and being ardently solicitous that it may not become the Supreme Law of the Land, they take leave to request of the President to with hold his signature therefrom.
          Resolved that Stephens Thompson Mason has proved himself worthy the confidence of the people, because he remembered and respected the power from which he derived his authority and that the thanks of this meeting are due to him & the virtuous nine who voted with him against the ratification of the proposed Treaty.
          
          Resolved that the Secretary take some speedy mode of conveying to the President & Public the foregoing resolutions as containing the opinions & feelings of this meeting, in hopes that their sentiments being added to the general voice of the people of these states, may contribute to prevent the ratification of the proposed Treaty.
          
            Jno. Finney ChairmanWm Meriwether Secry
          
        